Case 8:19-cv-00791-JVS-ADS Document 61 Filed 01/13/20 Page 1 of 30 Page ID #:958




       David J.F. Gross (SBN 290951)
 1     Nick P. Chan (SBN 286925)
 2     1950 University Avenue, Suite 450
       East Palo Alto, CA 94303
 3     Telephone: (650) 324-6700
 4     Fax: (650) 324-6701
       david.gross@FaegreBD.com
 5
       nick.chan@FaegreBD.com
 6
       Michael Jaeger (SBN 289364)
 7
       11766 Wilshire Blvd., Suite 750
 8     Los Angeles, CA 90025
       Telephone: (310) 500-2090
 9
       Fax: (310) 500-2091
10     michael.jaeger@FaegreBD.com
11
       Timothy E. Grimsrud (pro hac vice)
12     Lauren J.F. Barta (pro hac vice)
       Andrea I. Savageau (pro hac vice)
13
       2200 Wells Fargo Center
14     90 South 7th Street
       Minneapolis, MN 55402
15
       Telephone: (612) 766-7000
16     Fax: (612) 766-1600
       tim.grimsrud@FaegreBD.com
17
       lauren.barta@FaegreBD.com
18     andrea.savageau@FaegreBD.com
19
20                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
21
22    Tissue Anchor Innovations, LLC,                           Case No.: 8:19-CV-00791-JVS-ADS
23                       Plaintiff,                             DEFENDANT BOSTON
                                                                SCIENTIFIC CORPORATION’S
24           vs.                                                OPENING CLAIM
                                                                CONSTRUCTION BRIEF
25    Fountain Valley Regional Hospital and
      Medical Center, Los Alamitos Medical
26    Center, and Boston Scientific Corporation,
27                       Defendants.
28
       Defendant Boston Scientific Corporation’s Opening Claim Construction Brief, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 61 Filed 01/13/20 Page 2 of 30 Page ID #:959




 1                                                TABLE OF CONTENTS
 2    I.      INTRODUCTION ................................................................................................ 1
 3    II.     BACKGROUND .................................................................................................. 2
 4          A. The Parties. ......................................................................................................... 2
 5          B. The ’190 Patent................................................................................................... 2
 6          C. The Accused Solyx Systems. ............................................................................. 6
 7          D. The Astora Case. ................................................................................................ 8
 8    III. LEGAL STANDARD......................................................................................... 10
 9    IV. UNDISPUTED TERMS ..................................................................................... 10
10    V. DISPUTED “PLUNGER” TERMS .................................................................... 11
11          A. “plunger” / “a plunger slidably positioned in said housing” (Claim 1). .......... 12
12              1. The intrinsic evidence. ................................................................................ 13
13              2. The extrinsic evidence. ................................................................................ 16
14          B. “said anchor being advanced away from said housing upon operation of
               said plunger” / “upon operation of said plunger” (Claim 1). ........................... 17
15
            C. TAI Should Be Estopped From Changing Its Position On “Plunger.” ............ 18
16
      VI. DISPUTED “BARB END” TERMS .................................................................. 21
17
            A. “barb end . . . with a tip shaped to penetrate soft tissue” (Claim 1) ................. 21
18
                1. The intrinsic evidence ................................................................................. 22
19
                2. The extrinsic evidence. ................................................................................ 24
20
            B. TAI Should Be Estopped From Changing Its Position On “Barb End.” ......... 24
21
      VII. CONCLUSION ................................................................................................... 25
22
23
24
25
26
27
28
                                                                      i
       Defendant Boston Scientific Corporation’s Opening Claim Construction Brief, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 61 Filed 01/13/20 Page 3 of 30 Page ID #:960




 1                                            TABLE OF AUTHORITIES
 2                                                                                                                     Page(s)
 3    FEDERAL CASES
 4    AIA Eng’g Ltd. v. Magotteaux Int’l S/A,
 5       657 F.3d 1264 (Fed. Cir. 2011) .......................................................................... 15

 6    Curtiss-Wright Flow Control Corp. v. Z & J Techs. GmbH,
        563 F. Supp. 2d 1109 (C.D. Cal. 2007) ........................................................ 19, 25
 7
 8    Finisar Corp. v. DirecTV Group, Inc.,
         523 F.3d 1323 (Fed. Cir. 2008) ............................................................................ 8
 9
      Finjan, Inc. v. Symantec Corp.,
10
         2017 WL 550453 (N.D. Cal. Feb. 10, 2017) ...................................................... 11
11
      Hydranautics v. FilmTec Corp.,
12      204 F.3d 880 (9th Cir. 2000) .............................................................................. 19
13
      Int’l. Gamco, Inc. v. Multimedia Games Inc.,
14        732 F. Supp. 2d 1082 (S.D. Cal. 2010) ........................................................ 19, 25
15    Kaneka Corp. v. Zhejiang Med. Co.,
16      No. CV1702389SJOSHSX, 2018 WL 2718036 (C.D. Cal. Apr. 5, 2018),
        aff’d, 767 F. App’x 998 (Fed. Cir. 2019) ........................................................... 19
17
      Kruse Tech. P’ship v. DMAX, Ltd.,
18
        No. CV0904970JVSRNBX, 2010 WL 11519252 (C.D. Cal. Sept. 21, 2010)
19      (Selna, J.) ............................................................................................................ 19
20    Lampi Corp. v. Am. Power Prods., Inc.,
21      228 F.3d 1365 (Fed. Cir. 2000) .......................................................................... 20
22    Markman v. Westview Instruments, Inc.,
        517 U.S. 370 (1996) ............................................................................................. 8
23
24    Markman v. Westview Instruments, Inc.,
        52 F.3d 967 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370 (1996) ................. 10
25
      Neev v. Alcon Labs., Inc.,
26
        SACV1500336JVSJCGX, 2016 WL 9051170 (C.D. Cal. Dec. 22, 2016) ........ 19
27
28
                                                                     ii
        Defendant Boston Scientific Corporation’s Opening Claim Construction Brief, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 61 Filed 01/13/20 Page 4 of 30 Page ID #:961




 1    Neev v. Alcon Lensx Inc.,
        774 F. App’x. 680 (Fed. Cir. 2019) .................................................................... 19
 2
      New Hampshire v. Maine,
 3      532 U.S. 742 (2001) ..................................................................................... 20, 25
 4
      On Demand Mach. Corp. v. Ingram Indus., Inc.,
 5      442 F.3d 1331 (Fed. Cir. 2006) .......................................................................... 14
 6    Phillips v. AWH Corp.,
 7       415 F.3d 1303 (Fed. Cir. 2005) (en banc) ................................................... passim
 8    Pitney Bowes, Inc. v. Hewlett-Packard Co.,
 9       182 F.3d 1298 (Fed. Cir. 1999) .......................................................................... 10

10    Retractable Techs., Inc. v. Becton, Dickinson & Co.,
         653 F.3d 1296 (Fed. Cir. 2011) .......................................................................... 15
11
12    Vitronics Corp. v. Conceptronic, Inc.,
         90 F.3d 1576 (Fed. Cir. 1996) ............................................................................ 10
13
      Vivid Techs., Inc. v. Am. Sci. & Eng’g, Inc.,
14
         200 F.3d 795 (Fed. Cir. 1999) ............................................................................ 10
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                               iii
       Defendant Boston Scientific Corporation’s Opening Claim Construction Brief, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 61 Filed 01/13/20 Page 5 of 30 Page ID #:962




 1                                            I.      INTRODUCTION
 2              Tissue Anchor Innovations, LLC (“TAI”) never should have filed this case
 3    against Boston Scientific Corporation (“Boston Scientific”). The alleged invention
 4    of Claim 1 of U.S. Patent No. 6,506,190 (“the ’190 Patent”)1 is a “tissue anchor
 5    system” having specific features, including a “tissue anchor” with a “barb end”
 6    having a “tip shaped to penetrate soft tissue,” and a “delivery device” that has a
 7    “plunger,” which upon operation “advances away” the tissue anchor. Under
 8    constructions that TAI successfully advocated for and obtained in a prior lawsuit in
 9    the Eastern District of Virginia (“the Astora case”), it is clear that Boston Scientific’s
10    accused Solyx SIS Systems do not have these features and did not infringe any of the
11    Asserted Claims prior to the expiration of the ’190 Patent.2 Boston Scientific has
12    told this to TAI, but TAI nonetheless continued with this case and is now trying to
13    back-pedal away from its admissions and the court’s rulings in the Astora case.
14              Boston Scientific therefore brings this motion for claim construction, seeking
15    constructions for key terms that go directly to non-infringement. For each of the
16    disputed terms, Boston Scientific has proposed constructions that are consistent with
17    both the claim language and the specification, which “is the single best guide to the
18    meaning of a disputed term.” Phillips v. AWH Corp., 415 F.3d 1303, 1314-18 (Fed.
19    Cir. 2005) (en banc). Boston Scientific’s constructions are also consistent with the
20    court’s rulings in the Astora case, which TAI already agreed are binding. (Dkt. 24 at
21    16 (“TAI agree[s] that TAI is bound by the constructions in [the Astora] case.”).)
22    Accordingly, because Boston Scientific’s proposed constructions of the disputed
23    terms are not only consistent with the claim construction rulings in the Astora case,
24    but also the claim language and specification, Boston Scientific requests that the
25    Court adopt its proposed constructions.
26
27    1
          The ’190 Patent was filed as Dkt. 1-1.
      2
          The Asserted Claims are Claims 1, 4, and 8 of the ’190 Patent.
28
                                                              1
          Defendant Boston Scientific Corporation’s Opening Claim Construction Brief, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 61 Filed 01/13/20 Page 6 of 30 Page ID #:963




 1                                             II.     BACKGROUND
 2    A.        The Parties.
 3              Boston Scientific is a medical device company that makes and sells life-saving
 4    and quality-of-life devices, including those used to treat patients with
 5    urogynecological conditions such as stress urinary incontinence. TAI is an
 6    intellectual property holding company that purports to have taken an exclusive
 7    license to the ’190 Patent. TAI has never manufactured, sold, or commercialized
 8    urological products or any other medical device.
 9    B.         The ’190 Patent.
10              The ’190 Patent expired on June 26, 2019, and is based on an application filed
11    on May 21, 1999, which was in turn a continuation of an application filed on May
12    21, 1998. The sole named inventor on the ’190 Patent is Christopher J. Walshe. The
13    patent relates generally to a “tissue anchor and applicator for supporting a suture,
14    sling member, or other device” used during surgical procedures aimed to treat
15    urinary incontinence. (Dkt. 1-1 at 1:4-11.) TAI asserts Claims 1, 4, and 8 against
16    Boston Scientific. Notably, the “tissue anchor system” of the Asserted Claims
17    includes only the “tissue anchor” and the tissue anchor “delivery device”—they do
18    not claim a sling member or mesh.
19              Claim 1 of the ’190 Patent—the only independent claim being asserted by
20    TAI—recites:
21        A tissue anchor system comprising a delivery device and a tissue anchor,
          said delivery device having a housing, a plunger slidably positioned in
22        said housing, said anchor having a barb end and a barb with a tip shaped
23        to penetrate soft tissue positioned thereon, and an attachment member,
          said anchor being advanced away from said housing upon operation of
24        said plunger, said barb adapted to resist removal from a tissue once
25        inserted.3

26
27
28    3
          All emphases added unless otherwise noted.
                                                              2
          Defendant Boston Scientific Corporation’s Opening Claim Construction Brief, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 61 Filed 01/13/20 Page 7 of 30 Page ID #:964




 1    (Dkt. 1-1 at 19:38-45.) The dependent Asserted Claims (4 and 8) simply recite that
 2    the claimed housing is “hollow” and has “a finger grip.” (See id. at Cls. 4 and 8.)
 3           The “plunger” of the “delivery device” is used to “advance” the tissue
 4    anchor by moving forward within the housing. The Asserted Claims all recite a
 5    “delivery device.” (See Dkt. 1-1 at Cls. 1, 4, and 8.) The delivery device of the
 6    Asserted Claims includes a “housing,” shown in blue below, and “a plunger slidably
 7    positioned in said housing,” shown in gray below. (See id.) “Plunger 5 has an
 8    anchor end 10 adapted to engage an anchor 20 (not shown in Figure 2). Anchor end
 9    10 may be a flat end to push anchor 20 . . . Anchor end 10 can have any structure
10    engaging anchor 20 that allows plunger 5 to advance anchor 20 into a tissue and
11    uncouple therefrom, leaving anchor 20 in tissue.” (Id. at 5:67-6:11; FIG. 2; FIGs.
12    7a-7b; FIG. 13; 9:42-43 (“hollow barrel portion 7 is placed against the tissue, and
13    plunger 5 advanced, forcing anchor 20 into tissue.”); 10:67-11:1 (“Plunger 5 is
14    depressed and advances anchor 20.”).)
15
16
17
18
19
20
21
22    (Dkt. 1-1 at FIG. 2 (annotated and colored).)
23           Moreover, as stated in Claim 1, the tissue anchor is “advanced away from [the]
24    housing upon operation of [the] plunger.” This is consistent with the specification,
25    which states that the delivery device “may optionally have a plunger assembly
26    slidably positioned in the housing to assist advancing the anchor into a tissue.” (Id.
27    at 2:62-64.) The “plunger” is consistently described as being “advanced”—i.e.,
28
                                                           3
       Defendant Boston Scientific Corporation’s Opening Claim Construction Brief, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 61 Filed 01/13/20 Page 8 of 30 Page ID #:965




 1    moved forward—in order to advance the tissue anchor away and into the tissue.
 2    (See, e.g., id. at FIGs. 7a-7b; FIG. 13; 6:9-11 (“Anchor end 10 can have any structure
 3    engaging anchor 20 that allows plunger 5 to advance anchor 20 into a tissue and
 4    uncouple therefrom, leaving anchor 20 in tissue.”); 9:33-36 (“When hollow barrel
 5    portion 7 has advanced so that sharp end 125a clears the tissue or is embedded
 6    within, plunger 5 is advanced, releasing anchor 20.”); 9:41-46 (“In this embodiment,
 7    hollow barrel portion 7 is placed against the tissue, and plunger 5 advanced, forcing
 8    anchor 20 into tissue.”); 10:67-11:2 (“Plunger 5 is depressed and advances anchor 20
 9    into the space anterior to the sacrum but just beneath the anterior longitudinal spinal
10    ligament.”); 16:34-36; 17:2- 8; 19:12-14 (“Generally, anchor 20 will be placed
11    against the desired placement location, and advanced through the scope, using a
12    rigid or flexible plunger 5.”).)
13           Further, the only series of figures in the ’190 Patent that shows step-by-step
14    the movement of a plunger in relation to a housing and an anchor, shows the plunger
15    (shown in gray below) moving forward within the housing (shown in blue below) to
16    move the anchor (shown in yellow below) into the tissue (shown in pink below):
17
18
19
20
21
22
23
24
25
26
27
28    (See Dkt. 1-1 at FIGs. 16a-c, color-coded, annotated, and arrows added.)
                                                           4
       Defendant Boston Scientific Corporation’s Opening Claim Construction Brief, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 61 Filed 01/13/20 Page 9 of 30 Page ID #:966




 1           The Asserted Claims require that the “tissue anchor” have a leading “barb
 2    end” with two features: 1) a tip shaped to penetrate soft tissue so that the tissue
 3    anchor itself, as opposed to the delivery device, can penetrate the tissue, and 2)
 4    barbs. (See Dkt. 1-1 at Cls. 1, 4, and 8.) As discussed above, the tissue anchor is
 5    advanced into tissue upon operation of the plunger of the delivery device. But in
 6    order to be able to do that, the patent specification describes that either the delivery
 7    device has to be shaped to penetrate the tissue or the tissue anchor itself has to be
 8    shaped to penetrate the tissue. (See Dkt. 1-1 at 7:19-23; 7:25-26; 9:38-41.) The
 9    Asserted Claims clarify that it is the tissue anchor, not the delivery device, that has a
10    “tip shaped to penetrate soft tissue.” (Dkt.
11    1-1 at Cl. 1.)
12    At right, Figure 4a shows a pointed tip at
13    “barb end 21” of the tissue anchor that is
14    “shaped to penetrate soft tissue” (tissue
15    anchor shown in yellow, tip circled in red).
16    (Dkt. 1-1 at FIG. 4a (annotated and colored).) The specification also describes an
17    anchor with a “sharp end” to penetrate. (Id. at 9:37-41; 13:29-31.)
18           In addition to having a “tip shaped to penetrate soft tissue,” the “barb end” is
19    the leading portion of the tissue anchor and has barbs. It is a different portion than
20    the “attachment member,” which is distal
21    or trailing to the “barb end,” as shown in
22    Figure 4a at right. (See Dkt. 1-1 at FIG.
23    4a; Abstract (“The anchor shaft has an
24    attachment member distal from the barb
25    end for direct attachment to a tissue or for
26    attachment of sutures or slings.”); 2:67-3:3 (“The shaft of the anchor has an
27    attachment member distal from the barb end so that the attachment member may
28
                                                           5
       Defendant Boston Scientific Corporation’s Opening Claim Construction Brief, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 61 Filed 01/13/20 Page 10 of 30 Page ID #:967




 1    attach directly to tissue or attach to tissue using sutures or a sling.”); 6:45-48
 2    (“attachment member 23 (see FIGs. 4a, 4c, and 4e) positioned on shaft 120 distal
 3    from barb end 21.”); Cl. 2.)
 4    C.        The Accused Solyx Systems.
 5              TAI accused Boston Scientific’s Solyx SIS Systems of infringing the ’190
 6    Patent.4 The disputed terms in this case all relate to Boston Scientific’s non-
 7    infringement defenses. Accordingly, a brief overview of relevant features of Boston
 8    Scientific’s accused Solyx systems is provided below for context.
 9              The Solyx Systems5 are mid-urethral slings used to treat stress urinary
10    incontinence and prolapse in women. Boston Scientific’s Solyx Systems consist of
11    two parts: (1) the mesh assembly, comprised of a mesh component (blue portion
12    labeled below on left) and two mesh carriers (clear portions labeled below on left),
13    and (2) the delivery device (labeled below on left). Below on the right is a close-up
14    diagram of a mesh carrier (shown in yellow and labeled below) and mesh assembly
15    loaded on the tip of a delivery device (shown in gray and labeled below).
16
17
18
19
20
21
22              In the accused Solyx Systems, it is the tip of the delivery device that extends
23    through the mesh carrier and is used to penetrate tissue. Also, the mesh carriers are
24
25
26    4
        The ’190 Patent issued in 2003. TAI waited 16 years from the date the ’190 Patent
      was issued to file this lawsuit.
27    5
        The accused products include the Solyx Single Incision Sling System and Solyx
      Blue Single Incision Sling System. The differences between the two products are
28    not relevant to this litigation.
                                                              6
          Defendant Boston Scientific Corporation’s Opening Claim Construction Brief, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 61 Filed 01/13/20 Page 11 of 30 Page ID #:968




 1    designed with barbs on the trailing end of the carrier where the mesh carrier attaches
 2    to the mesh (as shown above).
 3            The Solyx Systems deposit the mesh carrier in a completely different way than
 4    the Asserted Claims. In particular, while the “plunger” in the Asserted Claims
 5    pushes the mesh carrier forward once the carrier has been placed in the optimized
 6    tissue location, the delivery device in the accused Solyx Systems deploys the mesh
 7    carrier by retracting the handle of the delivery device backwards. (See, e.g., Ex. 1,
 8    BSCTAI-00003958 (noting the delivery device is “[d]esigned to seat carrier where
 9    placed”).) This is shown in the figures below, which are excerpts from Solyx
10    product literature, where (1) the mesh carrier is first mounted upon the delivery
11    device tip (labeled step 3 below); (2) the delivery device is then inserted into the
12    patient to position the mesh carrier (labeled step 4 below); and (3) once proper
13    placement of the mesh carrier has been achieved within the patient, the physician
14    pulls “back” on the delivery device handle to pull the delivery device tip backward
15    into its plastic, protective sheath, thereby leaving the mesh carrier in place (labeled
16    step 5 below):
17
18
19
20
21
22
23
24
25
26
27
28
                                                            7
        Defendant Boston Scientific Corporation’s Opening Claim Construction Brief, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 61 Filed 01/13/20 Page 12 of 30 Page ID #:969




 1    (See Dkt. 1-4 at 5.) Below on the left is a diagram of the delivery device in a
 2    configuration with the tip exposed to load a mesh carrier onto the tip for delivery (as
 3    in step 3 above), and a second configuration on the right after the handle has been
 4    pulled back to withdraw the tip into a sheath to deposit the mesh carrier (as in step 5
 5    above).
 6
 7
 8
 9
10
11
12
13
14
15
16
17    D.      The Astora Case.
18            Although not necessarily dispositive, it is appropriate for a court to give
19    deference to claim constructions of prior litigation given “the importance of
20    uniformity in the treatment of a given patent” by the courts. Markman v. Westview
21    Instruments, Inc., 517 U.S. 370, 390 (1996); see also Finisar Corp. v. DirecTV
22    Group, Inc., 523 F.3d 1323, 1329 (Fed. Cir. 2008) (“Given the importance of
23    uniformity in the treatment of a given patent . . . this court would be remiss to
24    overlook another district court’s construction of the same claim terms in the same
25    patent as part of this separate appeal. In the interest of uniformity and correctness,
26    this court consults the claim analysis of different district courts on the identical terms
27    in the context of the same patent.”) (citations and quotations omitted). On October
28
                                                            8
        Defendant Boston Scientific Corporation’s Opening Claim Construction Brief, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 61 Filed 01/13/20 Page 13 of 30 Page ID #:970




 1    28, 2015, TAI asserted the ’190 Patent against Astora Women’s Health, LLC. (See
 2    Ex. 2, Astora, No. 2:15-cv-00473 (E.D.Va.), Dkt. 1.) During the claim construction
 3    proceedings, TAI advocated for particular constructions of terms and phrases also at
 4    issue in this case. For example, in the Astora case, TAI persuaded the court to
 5    construe “plunger” to mean “a member adapted to slide forward within the housing
 6    of the delivery device when a force is applied to the member.” (Dkt. 28-1, Ex. 1 at
 7    26-27; Ex. 3, Astora Transcript of Proceedings of the Claim Construction Hearing
 8    (“Astora Tr.”) at 80:16-19; see also id. at 79:14-21, 79:23-25.) TAI also persuaded
 9    the court in the Astora case to clarify that the “tip shaped to penetrate soft tissue”
10    modifies the “barb end,” (Dkt. 28-1, Ex. 1 at 16), and generally agreed that “barb
11    end” meant “the leading portion of the tissue anchor having at least one or more
12    barbs positioned thereon,” (id. at 17). The court in Astora made the following claim
13    construction determinations for terms and phrases relevant in this litigation:
14          Term/Phrase                        Astora Court’s Construction

15     “plunger”                          “a member adapted to slide forward within the housing
                                          of the delivery device when a force is applied to the
16                                        member” (Dkt. 28-1, Ex. 1 at 26-27.)
17     “tissue anchor”                    “a device capable of being inserted in or through soft
18                                        tissue and being retained after insertion” (Id. at 15.)

19     “barb end . . . with a tip         “the leading portion of the tissue anchor having at least
       shaped to penetrate soft           one or more barbs positioned thereon” (Id. at 17.)
20     tissue . . .”
21     “attachment member”                “engageable structure on or connected to the tissue
22                                        anchor for attaching one or more other items” (Id. at
                                          21.)
23
       “said anchor being                 “the anchor is advanced and released from the housing
24     advanced away from said            when the plunger is moved within the housing” (Id. at
       housing upon operation             24.)
25
       of said plunger”
26
27            As TAI already represented to this Court: “TAI agree[s] that TAI is bound by
28    the constructions in [the Astora] case.” (Dkt. 24 at 16.)
                                                            9
        Defendant Boston Scientific Corporation’s Opening Claim Construction Brief, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 61 Filed 01/13/20 Page 14 of 30 Page ID #:971




 1                                       III.     LEGAL STANDARD
 2            “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the
 3    invention to which the patentee is entitled the right to exclude.’” Phillips, 415 F.3d
 4    at 1312 (citation omitted). “When the meaning or scope of a patent claim is in
 5    dispute the court construes the claim as a matter of law.” Vivid Techs., Inc. v. Am.
 6    Sci. & Eng’g, Inc., 200 F.3d 795, 804 (Fed. Cir. 1999) (citing Markman v. Westview
 7    Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370
 8    (1996)). When construing claims, the Court begins with the plain meaning of the
 9    claims themselves, and considers intrinsic evidence including the patent specification
10    and prosecution history. Phillips, 415 F.3d at 1314-18. “[C]laims ‘must be read in
11    view of the specification, of which they are a part.’” Id. at 1315 (quoting Markman,
12    52 F.3d at 979). “[T]he specification ‘is always highly relevant to the claim
13    construction analysis. Usually, it is dispositive; it is the single best guide to the
14    meaning of a disputed term.’” Id. (quoting Vitronics Corp. v. Conceptronic, Inc., 90
15    F.3d 1576, 1582 (Fed. Cir. 1996)).
16            A court may also examine extrinsic evidence—i.e., “all evidence external to
17    the patent and prosecution history, including expert and inventor testimony,
18    dictionaries, and learned treatises.” Id. at 1317. A court may “consult trustworthy
19    extrinsic evidence to ensure that the claim construction it is tending to from the
20    patent file is not inconsistent with clearly expressed, plainly apposite, and widely
21    held understandings in the pertinent technical field.” Pitney Bowes, Inc. v. Hewlett-
22    Packard Co., 182 F.3d 1298, 1309 (Fed. Cir. 1999).
23                                      IV.     UNDISPUTED TERMS
24            The parties agree to the following constructions, which were adopted by the
25    court in the Astora case.
26         Term/Phrase                                  Agreed Upon Construction
27       “tissue anchor”             “a device capable of being inserted in or through soft
                                     tissue and being retained after insertion”
28
                                                           10
        Defendant Boston Scientific Corporation’s Opening Claim Construction Brief, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 61 Filed 01/13/20 Page 15 of 30 Page ID #:972




 1       “attachment                 “engageable structure on or connected to the tissue anchor
         member”                     for attaching one or more other items”
 2
 3                                  V.       DISPUTED “PLUNGER” TERMS
 4            In its LPR 4-2 Proposed Constructions pleading in this case, TAI admitted that
 5    the meaning of the term “plunger” is “a member adapted to slide forward within the
 6    housing of the delivery device when a force is applied to the member.” (Ex. 5 at A-
 7    3.) This was the same construction for which it successfully advocated in the Astora
 8    case. (Dkt. 28-1, Ex. 1 at 26-27; Ex. 3, Astora Tr. at 80:16-19; see also id. at 79:14-
 9    21, 79:23-25); Finjan, Inc. v. Symantec Corp., 2017 WL 550453, at *3 (N.D. Cal.
10    Feb. 10, 2017) (“When engaging in claim construction, district courts have granted
11    ‘reasoned deference’ to claim construction orders outside their jurisdiction that
12    address the same term in the same patent, given the importance of uniformity in
13    claim construction.”). TAI also previously agreed in this case that it was bound to
14    the constructions in the Astora case. (Dkt. 24 at 16.) Thus, “plunger” should not be
15    a disputed term, and TAI should not be alleging infringement by Boston Scientific.
16    As explained above, the “deployment mechanism” in the Solyx Systems is only able
17    to deposit the “mesh carrier” by “pulling the delivery device handle back”—i.e.,
18    there is no scenario where the Solyx Systems have a “plunger” that moves “forward”
19    to release the mesh carrier.
20            But, apparently recognizing that it cannot succeed if the “plunger” must move
21    “forward” to release the tissue anchor, in the Joint Claim Construction Statement,
22    TAI tries to move away from the prior construction of “plunger,” asserting that it is
23    not “required” to include the word “forward” in the construction for “plunger.” (Dkt.
24    58-1 at A-7.) TAI should not be allowed to take this shifting sands approach to
25    claim construction. The Court should reject TAI’s new position, and confirm that
26    the “plunger” is “a member adapted to slide forward within the housing of the
27
28
                                                           11
        Defendant Boston Scientific Corporation’s Opening Claim Construction Brief, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 61 Filed 01/13/20 Page 16 of 30 Page ID #:973




 1    delivery device when a force is applied to the member” as such construction most
 2    closely aligns with the intrinsic and extrinsic evidence.6
 3              TAI takes the same tactic with the phrase “upon operation of said plunger,” in
 4    a blatant attempt to change the meaning of “plunger,” which it previously admitted
 5    in the Astora litigation should mean “slide forward within the housing,” to somehow
 6    include the opposite—slide “backward.” The phrase “upon operation of said
 7    plunger” does not change the fact that the “plunger” moves forward or that the tissue
 8    anchor is only “advanced” from the housing when the “plunger” moves “forward.”
 9    The Court should reject all of TAI’s attempts to change the meaning of “plunger.”
10          A. “plunger” / “a plunger slidably positioned in said housing” (Claim 1).
11            Claim Term                 BSC’s Construction                       TAI’s Construction
12        “plunger”         “a member adapted to slide                     “a member adapted to slide
          (term proposed by forward within the housing                     [[forward]] within the housing
13        BSC)              of the delivery device when a                  of the delivery device when a
                            force is applied to the                        force is applied to the
14                          member”                                        member”
15        “a plunger                “a member adapted to slide             “a plunger positioned in the
          slidably                  forward within the housing             housing so as to be capable of
16        positioned in said        of the delivery device when a          sliding forward or both
17        housing”                  force is applied to the                forward and backward”
          (term proposed by         member, where the member
18        TAI)                      is slidably positioned in the
                                    housing”
19
20              Whether construed as a stand-alone term (as proposed by Boston Scientific) or
21    in the phrase “a plunger slidably positioned in said housing” (as proposed by TAI),
22    Boston Scientific’s construction that a “plunger” means “a member adapted to slide
23    forward within the housing of the delivery device when a force is applied to the
24    member” is consistent with the intrinsic and extrinsic evidence and should be
25    adopted. Indeed, this is the very construction that TAI not only advocated for and
26    obtained in the Astora case, but is the construction TAI proposed in its LPR 4-2
27
      6
       The Court should reject TAI’s proposed construction of the overall phrase “a
28    plunger slidably positioned in said housing” for all the same reasons.
                                                             12
          Defendant Boston Scientific Corporation’s Opening Claim Construction Brief, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 61 Filed 01/13/20 Page 17 of 30 Page ID #:974




 1    Proposed Constructions in this case. (Ex. 5 at A-3 (admitting that “plunger” is “a
 2    member adapted to slide forward within the housing of the delivery device when a
 3    force is applied to the member.”).) TAI cannot change the meaning of “plunger”
 4    simply to fit its baseless infringement claim.
 5            1. The intrinsic evidence.
 6            “[T]he claims themselves provide substantial guidance as to the meaning of”
 7    the term “plunger.” Phillips, 415 F.3d at 1314. The Asserted Claims specify that
 8    “said anchor [is] advanced away from said housing upon operation of said plunger.”
 9    This language makes clear that the plunger operates to advance the anchor away
10    from the housing. The plunger achieves this by sliding forward within the housing,
11    pushing the tissue anchor away from the housing and “plunging” it into the tissue.
12            The ’190 Patent’s specification confirms this. The specification, which “is the
13    single best guide to the meaning of a disputed term,” Phillips, 415 F.3d at 1315,
14    consistently describes the operation of the plunger as “advancing” within the
15    housing—i.e. moving forward—in order to advance the tissue anchor away from the
16    housing, thereby releasing it from the housing of the delivery device. (See, e.g., ’190
17    Patent at 6:9-11; 9:27-55; 9:41-46; 10:67-11:2; 16:34-36; 17:2-8; 19:12-14.)
18            In particular, the specification describes the claimed tissue anchor system as
19    one in which the “tissue anchor” is initially connected to the “housing.” (E.g., ’190
20    Patent at 9:27-29; 14:25-27 (“[A]s shown in FIG. 13, housing 2 may have a hollow
21    barrel portion 7 that is adapted to have anchor 120 positioned at least partially
22    therein.”).) This fact was also undisputed in the Astora case. (Ex. 3, Astora Tr. at
23    73:10-13 (TAI’s counsel: “[T]he anchor is connected to the housing. We all agree
24    on that. When the delivery device is set up for use, they’re connected in some
25    way.”).) In order to disconnect the anchor from the housing, the “plunger” operates
26    to advance—i.e., move forward to push—the anchor away from the housing and into
27    the patient’s tissue. (E.g., ’190 Patent at 5:66-6:11; 9:33-36; 9:41-46; 10:67-11:1.)
28
                                                           13
        Defendant Boston Scientific Corporation’s Opening Claim Construction Brief, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 61 Filed 01/13/20 Page 18 of 30 Page ID #:975




 1    This fact was also undisputed in the Astora case. As counsel for TAI described it:
 2    “Then you use the plunger to get the anchor off of the housing . . . Now, it’s pushing
 3    it away, obviously. That’s how they get disconnected.” (Ex. 3, Astora Tr. at 73:14-
 4    17.) In particular, a force is applied to the plunger, causing the plunger to slide
 5    forward within the housing of the delivery device, which in turn pushes the anchor
 6    away from the housing and into the tissue. (E.g., ’190 Patent at 16:63-17:6; see also
 7    Ex. 3, Astora Tr. at 79:5-7 (TAI’s counsel agreeing that “you have to apply some
 8    force to this thing [the plunger] in order to get it to work”).) This description is
 9    reflected in the Astora court’s construction of “plunger”—“a member adapted to
10    slide forward within the housing of the delivery device when a force is applied to the
11    member.”
12            Every description and depiction of a “plunger” in the ’190 Patent is consistent
13    with this construction. See On Demand Mach. Corp. v. Ingram Indus., Inc., 442 F.3d
14    1331, 1338 (Fed. Cir. 2006) (“In general, the scope and outer boundary of claims is
15    set by the patentee’s description of his invention.”). The ’190 Patent describes
16    multiple embodiments in which the plunger operates by “advancing” (i.e., sliding
17    forward) within the housing, so as to push the anchor away from the housing and
18    into the tissue. (See, e.g., ’190 Patent at 6:9-11 (“Anchor end 10 can have any
19    structure engaging anchor 20 that allows plunger 5 to advance anchor 20 into a tissue
20    and uncouple therefrom, leaving anchor 20 in tissue.”); 9:33-36 (“When hollow
21    barrel portion 7 is advanced so that sharp end 125a clears the tissue or is embedded
22    therein, plunger 5 is advanced, releasing anchor 20.”); 9:41-46 (“In this embodiment,
23    hollow barrel portion 7 is placed against the tissue, and plunger 5 is advanced,
24    forcing anchor 20 into tissue.”); 10:67-11:1 (“Plunger 5 is depressed and advances
25    anchor 20 into the space . . . .”); 19:12-14.)
26            As discussed above, it is also clear from the figures in the patent that the
27    plunger works by sliding forward within the housing of the delivery device.
28
                                                           14
        Defendant Boston Scientific Corporation’s Opening Claim Construction Brief, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 61 Filed 01/13/20 Page 19 of 30 Page ID #:976




 1    (See FIGs. 2, 7a, 7b, 13.) Again, the only series of figures that show the movement
 2    of a plunger in relation to a housing and an anchor shows the plunger moving
 3    forward within the housing to move the anchor forward (see FIGs. 16a-c (annotated,
 4    color-coded, and arrows added below)):
 5
 6
 7
 8
 9
10
11
12
13
14
15            By contrast, the ’190 Patent discloses no embodiment and gives no examples
16    in which a plunger operates by retracting (i.e., sliding backward) within the housing,
17    so as to somehow push the tissue anchor away from the housing and into a tissue.
18    Indeed, a “plunger” sliding backwards through the housing would not exert the force
19    on the tissue anchor needed to push the anchor away from the housing and into the
20    tissue. See Retractable Techs., Inc. v. Becton, Dickinson & Co., 653 F.3d 1296,
21    1305 (Fed. Cir. 2011) (“In reviewing the intrinsic record to construe the claims, we
22    strive to capture the scope of the actual invention, rather than . . . allow the claim
23    language to become divorced from what the specification conveys is the invention.”).
24    TAI’s illogical construction finds no support in the intrinsic evidence and must be
25    rejected. Id.; see also AIA Eng’g Ltd. v. Magotteaux Int’l S/A, 657 F.3d 1264, 1278
26    (Fed. Cir. 2011) (“[A] construction that renders the claimed invention inoperable
27    should be viewed with extreme skepticism.”).
28
                                                           15
        Defendant Boston Scientific Corporation’s Opening Claim Construction Brief, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 61 Filed 01/13/20 Page 20 of 30 Page ID #:977




 1            The Court should similarly adopt Boston Scientific’s construction of the
 2    overall “plunger” phrase, which incorporates the construction of “plunger,” such that
 3    “a plunger slidably positioned in said housing” becomes “a member adapted to slide
 4    forward within the housing of the delivery device when a force is applied to the
 5    member, where the member is slidably positioned in the housing.” The phrase
 6    “slidably positioned in said housing” merely indicates the structural relationship of
 7    the “plunger” and the “housing”—i.e., the “plunger” is slidably positioned in the
 8    housing. It does not change the meaning of “plunger.”
 9                    2.      The extrinsic evidence.
10            The extrinsic evidence further supports Boston Scientific’s proposed
11    constructions. See Phillips, 415 F.3d at 1322 (explaining that courts may rely on
12    extrinsic evidence such as dictionary definitions “so long as the dictionary definition
13    does not contradict” the intrinsic evidence). The American Heritage Dictionary
14    defines “plunger” as “a machine part, such as a piston, that operates with a thrusting
15    or plunging movement.” (Ex. 6.) A plunger is used to push some other object, and
16    the “thrusting or plunging motion” occurs along the direction that one wishes to push
17    that object. This is consistent with Boston Scientific’s proposed construction, which
18    specifies that the “plunger” operates by moving “forward” within the housing to
19    push (i.e., “plunge”) the tissue anchor into the patient’s tissue. (See Ex. 3, Astora Tr.
20    73:14-17 (TAI’s counsel: “Then you use the plunger to get the anchor off of the
21    housing . . . Now, it’s pushing it away, obviously. That’s how they get
22    disconnected.”).)
23            The unreasonableness of TAI’s position is highlighted by the fact that in the
24    Astora case, TAI’s counsel argued against the very construction TAI now proposes
25    in this case:
26            The two problems we have with the defendant’s construction—one is this
              issue of sliding forward and backward. It’s perfectly fine as long as it
27
              goes forward. It’s not necessary that the plunger has to go forward and
28            backward. It will accomplish what the claim requires if inside the device
                                                           16
        Defendant Boston Scientific Corporation’s Opening Claim Construction Brief, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 61 Filed 01/13/20 Page 21 of 30 Page ID #:978




 1            the physician hits a button and the plunger goes forward and disengages
              the anchor. That’s all that has to happen. Why it has to go backwards, I
 2            don’t know. The patent does not use the words “forward and backwards”
 3            to describe the operation of the plunger.

 4    (Ex. 3, Astora Tr. at 79:16-25; see id. at 80:14-22.) In short, TAI knows the
 5    constructions it now proposes for the disputed plunger terms are not correct. Indeed,
 6    TAI admitted in its LPR Proposed Constructions pleading in this case that “plunger”
 7    means “a member adapted to slide forward within the housing of the delivery device
 8    when a force is applied to the member.” (Ex. 5 at A-3.) The only reason TAI is
 9    pursuing these unreasonable constructions now is because it knows that the Solyx
10    Systems did not infringe if the “plunger” must move forward to release the tissue
11    anchor.
12                                                       ***
13            Accordingly, for all these reasons, the Court should adopt Boston Scientific’s
14    proposed constructions, which simply confirm that the “plunger” must slide
15    “forward” within the housing, which is consistent with the claim language and
16    specification, and common understanding of a “plunger.”
17    B. “said anchor being advanced away from said housing upon operation of said
          plunger” / “upon operation of said plunger” (Claim 1).
18
       Claim Term              BSC’s Construction         TAI’s Construction
19     “said anchor being      “the anchor is advanced    “the anchor is advanced and
       advanced away from      and released from the      released from the housing
20     said housing upon       housing when the plunger upon operation of said
21     operation of said       is moved forward within    plunger”
       plunger”                the housing”
22     (term proposed by BSC)
23     “upon operation of said “when the plunger is                           “when the plunger is moved
       plunger”                moved forward within the                       in any direction within the
24     (term proposed by TAI) housing”                                        housing”
25
26            While Boston Scientific proposes the longer phrase for construction “said
27    anchor being advanced away from said housing upon operation of said plunger,” as
28
                                                           17
        Defendant Boston Scientific Corporation’s Opening Claim Construction Brief, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 61 Filed 01/13/20 Page 22 of 30 Page ID #:979




 1    opposed to just “upon operation of said plunger” (as proposed by TAI), the parties
 2    only disagree about the meaning of “upon operation of said plunger.” The parties
 3    agree that “said anchor being advanced away from said housing” means “the anchor
 4    is advanced and released from the housing.”
 5            Accordingly, the parties’ dispute involves essentially the same dispute as
 6    above: whether a “plunger” must move “forward” (as Boston Scientific proposes) or
 7    whether a “plunger” could instead move “backward” or in some other direction (as
 8    TAI proposes). In particular, TAI asks the Court to construe these phrases to mean
 9    that the tissue anchor is released when the “plunger” is “moved in any direction
10    within the housing.” In other words, TAI wants the Court to construe this last
11    limitation—“upon operation of said plunger”—to cover devices in which the tissue
12    anchor is somehow released by a “plunger” that moves “backward.” TAI’s
13    construction is not permitted by the intrinsic evidence or the common understanding
14    of a “plunger,” and it is also directly contradicted by its own prior admission as to
15    the meaning of a “plunger”—as moving “forward”—and the district court’s previous
16    construction in the Astora case.
17            As discussed above, a “plunger” is “a member adapted to slide forward within
18    the housing of the delivery device when a force is applied to the member.” And as
19    also discussed above, the intrinsic record confirms that the “plunger” in the Asserted
20    Claims is only able to “advance” the tissue anchor by pushing the tissue anchor
21    forward. (See, e.g., ’190 Patent at 5:66-6:11; 9:33-36; 9:41-46; 10:67-11:1; 19:12-
22    14.) Accordingly, for all of the reasons set forth above, “upon operation of said
23    plunger” means “when the plunger is moved forward within the housing.”
24    C.      TAI Should Be Estopped From Changing Its Position On “Plunger.”
25            As explained above, Boston Scientific’s proposed constructions of the
26    disputed “plunger” terms are correct and should be adopted. In addition, it is fully
27
28
                                                           18
        Defendant Boston Scientific Corporation’s Opening Claim Construction Brief, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 61 Filed 01/13/20 Page 23 of 30 Page ID #:980




 1    within the Court’s discretion to estop TAI from pursuing contradictory definitions of
 2    “plunger,” including under principles of collateral and judicial estoppel.
 3            “In a Ninth Circuit patent case, collateral estoppel applies if ‘(1) the issue
 4    necessarily decided at the previous proceeding is identical to the one which is sought
 5    to be relitigated; (2) the first proceeding ended with a final judgment on the merits;
 6    and (3) the party against whom collateral estoppel is asserted was a party or in
 7    privity with a party in the first proceeding.’” Neev v. Alcon Labs., Inc.,
 8    SACV1500336JVSJCGX, 2016 WL 9051170, at *12 (C.D. Cal. Dec. 22, 2016)
 9    (quoting Hydranautics v. FilmTec Corp., 204 F.3d 880, 885 (9th Cir. 2000)), aff’d
10    sub nom. Neev v. Alcon Lensx Inc, 774 F. App’x. 680 (Fed. Cir. 2019) (unpublished).
11    All of these requirements are met here. First, the meaning of the term “plunger” was
12    previously decided in the Astora litigation. “[I]n the Ninth Circuit, an issue is
13    ‘necessarily decided’ if a court issues a claim construction order—even if the parties
14    then settle.” Id. at *12 n.4. Second, the Astora case ended in a settlement and
15    voluntary dismissal and, therefore, “ended in a final judgment on the merits because,
16    in the Ninth Circuit, a court-approved settlement is a final judgment on the merits.”
17    Id. Third, TAI was a party to the Astora litigation. Accordingly, under the doctrine
18    of collateral estoppel, the Court should preclude TAI from pursuing a different
19    construction of the term “plunger” in this litigation—TAI “does not get another bite
20    at the apple.” Curtiss-Wright Flow Control Corp. v. Z & J Techs. GmbH, 563 F.
21    Supp. 2d 1109, 1122 (C.D. Cal. 2007) (applying collateral estoppel to adopt claim
22    construction ruling of other court in prior litigation); see also, Int’l. Gamco, Inc. v.
23    Multimedia Games Inc., 732 F. Supp. 2d 1082, 1092 (S.D. Cal. 2010) (same).
24             Judicial estoppel is equally applicable. “Judicial estoppel applies to patent
25    claim construction” and prohibits parties “from abandoning their earlier, successfully
26    advanced claim construction positions.” Kaneka Corp. v. Zhejiang Med. Co., No.
27    CV1702389SJOSHSX, 2018 WL 2718036, at *22 (C.D. Cal. Apr. 5, 2018), aff’d,
28
                                                           19
        Defendant Boston Scientific Corporation’s Opening Claim Construction Brief, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 61 Filed 01/13/20 Page 24 of 30 Page ID #:981




 1    767 F. App’x 998 (Fed. Cir. 2019); see also Kruse Tech. P’ship v. DMAX, Ltd., No.
 2    CV0904970JVSRNBX, 2010 WL 11519252, at *2 (C.D. Cal. Sept. 21, 2010) (Selna,
 3    J.) (holding that judicial estoppel precluded patentee from asserting inconsistent
 4    claim construction).7
 5              For judicial estoppel to apply, “[f]irst, a party’s later position must be ‘clearly
 6    inconsistent’ with its earlier position.” New Hampshire v. Maine, 532 U.S. 742, 750
 7    (2001). TAI’s positions are clearly inconsistent. In the Astora litigation, TAI
 8    “agreed that . . . the proper construction [of ‘plunger’] is: ‘a member adapted to slide
 9    forward within the housing of the delivery device when a force is applied to the
10    member.’” (Dkt. 28-1, Ex. 1 at 26.) Here, TAI asserts that the plunger does not need
11    to slide “forward.” (Dkt. 58-1 at A-7.) “Second, courts regularly inquire whether
12    the party has succeeded in persuading a court to accept that party’s earlier position,
13    so that judicial acceptance of an inconsistent position in a later proceeding would
14    create ‘the perception that either the first or the second court was misled.’” New
15    Hampshire, 532 U.S. at 750. During the Astora claim construction hearing, it was
16    TAI’s counsel who proposed a modified construction of “plunger” that both
17    parties—and the court—agreed on: “So if we said, ‘a member adapted to slide within
18    the housing’—or we could say ‘forward’—‘of the delivery device when a force is
19    applied to the member.’” (Ex. 3, Astora Tr. at 80:16-19; see also id. at 79:14-21,
20    79:23-25.) Accordingly, the Astora court construed plunger to mean “a member
21    adapted to slide forward within the housing of the delivery device when a force is
22    applied to the member.” (Dkt. 28-1, Ex. 1 at 26.) “A third consideration is whether
23    the party seeking to assert an inconsistent position would derive an unfair advantage
24    or impose an unfair detriment on the opposing party if not estopped.” New
25    Hampshire, 532 U.S. at 750. TAI claims to have settled with Astora on favorable
26
27    7
        Regional circuit law governs the application of judicial estoppel in patent cases.
      Lampi Corp. v. Am. Power Prods., Inc., 228 F.3d 1365, 1377 (Fed. Cir. 2000)
28    (applying Seventh Circuit law).
                                                             20
          Defendant Boston Scientific Corporation’s Opening Claim Construction Brief, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 61 Filed 01/13/20 Page 25 of 30 Page ID #:982




 1    terms shortly after claim construction. (Ex. 7.) It would be unfair for TAI to benefit
 2    from its prior claim constructions against Astora, only to then be allowed to back-
 3    pedal and advance a new and inconsistent set of constructions against Boston
 4    Scientific. Accordingly, TAI is estopped from changing its position on “plunger.”
 5                                 VI. DISPUTED “BARB END” TERMS
 6              TAI is also trying to move away from the constructions it previously advanced
 7    and obtained in the Astora case for the “barb end” terms. The Court should reject
 8    TAI’s arguments, and confirm that the “barb end” is the leading portion of the tissue
 9    anchor with a “tip shaped to penetrate soft tissue.”
10    A.        “barb end . . . with a tip shaped to penetrate soft tissue” (Claim 1).
11               Claim Term                  BSC’s Construction                    TAI’s Construction
12        “barb end . . . with a          “the leading portion of the        No construction proposed.
          tip shaped to                   tissue anchor having at            TAI instead proposes
13        penetrate soft tissue”          least one or more barbs            construing “said anchor
          (term proposed by               positioned thereon with a          having a barb end and a barb
14                                        tip shaped to penetrate            with a tip shaped to penetrate
          BSC)
15                                        soft tissue”                       soft tissue positioned
                                                                             thereon”
16
          “said anchor having a           “said anchor having a              “said anchor consisting of at
17        barb end and a barb             leading portion with at            least a leading portion that is
          with a tip shaped to            least one or more barbs            inserted into soft tissue with
18        penetrate soft tissue           and a tip shaped to                at least one or more barbs
          positioned thereon”             penetrate soft tissue              positioned thereon and a tip
19                                        positioned on the leading          shaped to penetrate the soft
          (term proposed by TAI)
20                                        portion”                           tissue”

21              Claim 1 requires that the anchor have a “barb end and a barb with a tip shaped
22    to penetrate soft tissue positioned thereon.” The parties largely agree with the Astora
23    court’s previous construction of “barb end” to mean “the leading portion of the tissue
24    anchor having at least one or more barbs positioned thereon.” (Dkt. 28-1, Ex. 1 at
25    16.)8 The parties’ dispute centers around where the “tip shaped to penetrate soft
26
27    8
       Boston Scientific notes that it disagrees with TAI’s requirement that the “barb end”
      “is inserted into soft tissue,” as such construction appears to mix method and
28    apparatus limitations. Such a construction may present invalidity issues as well as
                                                             21
          Defendant Boston Scientific Corporation’s Opening Claim Construction Brief, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 61 Filed 01/13/20 Page 26 of 30 Page ID #:983




 1    tissue” is located on the tissue anchor. Boston Scientific’s proposed construction
 2    makes clear that the “tip shaped to penetrate soft tissue” is located on the “barb
 3    end”—i.e., the leading portion of the tissue anchor. By contrast, TAI’s proposed
 4    construction permits the “tip shaped to penetrate soft tissue” to be located anywhere
 5    on the tissue anchor.
 6            The unreasonableness of TAI’s position is again shown by its prior admission
 7    in the Astora case, where TAI argued (successfully) that “the phrase ‘with a tip
 8    shaped to penetrate soft tissue’ should be construed as modifying the ‘barb end’ of
 9    the tissue anchor . . . .” (Ex. 4, Astora Dkt. 38 at 12 n.1.) TAI now takes the
10    opposite position. TAI’s new position is not reasonable or supported by the
11    evidence. This dispute is dispositive because under Boston Scientific’s correct
12    construction of “barb end . . . with a tip shaped to penetrate soft tissue,” the accused
13    Solyx Systems did not meet this limitation and therefore could not have infringed
14    any of the Asserted Claims while the ’190 Patent was still in force.9
15            1. The intrinsic evidence.
16            Again, “the claims themselves provide substantial guidance as to the meaning
17    of” the disputed “barb end” phrases. Phillips, 415 F.3d at 1314. Claim 1 recites
18    “said anchor having a barb end and a barb with a tip shaped to penetrate soft tissue
19    positioned thereon” and separately recites an “attachment member.” Claim 1,
20    therefore, clarifies that the “barb end” is distinct from the “attachment member,” and
21    that the “barb end” has a “tip shaped to penetrate soft tissue.”
22            The ’190 Patent’s specification confirms that the “tip shaped to penetrate soft
23    tissue” modifies the “barb end” as opposed to the “tissue anchor” in general. Each
24    time the ’190 Patent discusses a tissue anchor that is designed to penetrate soft tissue,
25
      proof of infringement issues. However, the parties’ main dispute relates to the
26    location of the “tip shaped to penetrate soft tissue.”
      9
        Boston Scientific’s accused Solyx Systems also did not infringe under TAI’s
27    proposed construction. As explained above, the only portion of the accused systems
      that has a tip suitable for penetrating tissue is the delivery device, not the
28    frustoconical tissue anchors.
                                                           22
        Defendant Boston Scientific Corporation’s Opening Claim Construction Brief, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 61 Filed 01/13/20 Page 27 of 30 Page ID #:984




 1    the tissue anchor is described as having one “end” of the anchor being shaped to
 2    penetrate soft tissue. (See, e.g., Dkt. 1-1 at 7:25-26 (“Barb end 21 may also be
 3    shaped to penetrate a tissue”); 9:37-41 (“[A]nchor 20 should be equipped with a
 4    sharp end . . . designed to penetrate a tissue.”); 13:29-31 (“Barb end 101 may be a
 5    variety of shapes but is easily insertable into tissue, generally having a sharp end
 6    125”); see also 15:9-10 (“Shaft tip 120b may be sharp so that it can penetrate a
 7    tissue”).) Indeed, during prosecution of the ’190 Patent, Walshe disclaimed tissue
 8    anchors with ends that were not sufficiently pointed or sharp to penetrate soft tissue.
 9    (Ex. 8, 7/26/2002 Resp. to Office Action, pp. 7-9.) Walshe distinguished the cited
10    prior art references because they disclosed an anchor with “a rather blunt or rounded
11    tip which obviously is not shaped to penetrate soft tissue.” (Id. at 8.) And even if
12    the prior art references may have had other portions on the tissue anchor that would
13    penetrate the tissue, such as barbs, Walshe distinguished those references as not
14    disclosing a “tip shaped to penetrate soft tissue.”
15            As discussed above, the parties agree that the “barb end” is the “leading
16    portion” of the tissue anchor and has one or more “barbs.” The specification further
17    confirms that the “barb end” is the leading portion of the tissue anchor because, as
18    discussed above, the specification
19    consistently describes the “attachment
20    member” as being “distal” or trailing to
21    the “barb end.” (See Dkt. 1-1 at FIG. 4a;
22    Abstract (“The anchor shaft has an
23    attachment member distal from the barb
24    end”); 2:66-3:3 (“The shaft of the anchor has an attachment member distal from the
25    barb end”); 6:45-48 (“attachment member 23 (see FIGs. 4a, 4c, and 4e) positioned
26    on shaft 120 distal from barb end 21.”); Cl. 2.) This is shown in Figure 4a, above,
27    which shows the “attachment member” distal or trailing to the “barb end.” (Id. FIG.
28
                                                           23
        Defendant Boston Scientific Corporation’s Opening Claim Construction Brief, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 61 Filed 01/13/20 Page 28 of 30 Page ID #:985




 1    4a.) Thus, the “barb end” is the leading portion of the tissue anchor, which clearly
 2    has a “tip shaped to penetrate soft tissue.”
 3            2. The extrinsic evidence.
 4            Boston Scientific’s proposed construction is also supported by the extrinsic
 5    evidence. The American Heritage Dictionary defines “tip” as “the end of a pointed
 6    or projecting object.” (Ex. 6; see also Taber’s Cyclopedic Medical Dictionary (Ex.
 7    9) (defining “tip” as “[a] point or apex of a part.”); Mosby’s Medical, Nursing, and
 8    Allied Health Dictionary (Ex. 10) (defining “tip” as “[t]he end of a pointed object.”);
 9    New American Illustrated Webster’s Dictionary (Ex. 11) (defining “tip” as “[t]he
10    point or extremity of anything tapering; end.”); Random House Webster’s College
11    Dictionary (Ex. 12) (defining “tip” as “[a] pointed end, esp. of something long or
12    tapered. The top; apex.”)); see Phillips, 415 F.3d at 1322. Thus, a “tip” is
13    commonly understood as being at the end or the apex of an object. This is consistent
14    with Boston Scientific’s proposed construction, which clarifies that the “tip shaped
15    to penetrate soft tissue positioned thereon” is located on the “barb end”—the leading
16    portion of the tissue anchor—as opposed to generally on the “tissue anchor.”
17            The proceedings in the Astora case are also consistent. TAI argued that “the
18    phrase ‘with a tip shaped to penetrate soft tissue’ should be construed as modifying
19    the ‘barb end’ of the tissue anchor . . . .” (Ex. 4, Astora Dkt. 38 at 12 n.1.) And, the
20    Astora court adopted that construction. (Dkt. 28-1, Ex. 1 at 15.)
21                                                       ***
22            Accordingly, for all these reasons, the Court should adopt Boston Scientific’s
23    proposed constructions, which simply confirm that the “tip shaped to penetrate soft
24    tissue” modifies the “barb end” of the “tissue anchor.”
25    B.      TAI Should Be Estopped From Changing Its Position On “Barb End.”
26            The Court should also estop TAI from pursuing a contradictory definition of
27    “barb end . . . with a tip shaped to penetrate soft tissue.” For the same reasons as
28
                                                           24
        Defendant Boston Scientific Corporation’s Opening Claim Construction Brief, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 61 Filed 01/13/20 Page 29 of 30 Page ID #:986




 1    discussed above with respect to the “plunger” term, the doctrine of collateral
 2    estoppel prevents TAI from abandoning its prior construction for “barb end . . . with
 3    a tip shaped to penetrate soft tissue.” The meaning of the phrase was determined in
 4    the Astora case, the case was settled, and TAI was a party to the case. Curtiss-
 5    Wright, 563 F. Supp. 2d at 1122; see also, Int’l. Gamco, 732 F. Supp. 2d at 1092.
 6            Judicial estoppel also applies. TAI’s current position on the “barb end” terms
 7    is “clearly inconsistent” with its position in the Astora case. New Hampshire, 532
 8    U.S. at 750. In Astora, TAI argued that “the phrase ‘with a tip shaped to penetrate
 9    soft tissue’ should be construed as modifying the ‘barb end’ of the tissue anchor . . .
10    .” (Ex. 4, Astora Dkt. 38 at 12 n.1.) TAI now argues in this case that the phrase
11    “with a tip shaped to penetrate soft tissue” should not be construed as modifying the
12    “barb end” of the tissue anchor, but the tissue anchor as a whole. Having persuaded
13    the court to adopt its construction in the Astora case, and then having benefitted from
14    it through a favorable settlement, (Ex. 4, Astora Dkt. 38 at 12 n.1; Dkt. 28-1, Ex. 1 at
15    15), TAI should not be allowed to now take a different construction against Boston
16    Scientific, see New Hampshire, 532 U.S. at 750.
17                                                       ***
18            For all these reasons, Boston Scientific respectfully requests that the Court
19    construe “barb end . . . with a tip shaped to penetrate soft tissue” to mean “the
20    leading portion of the tissue anchor having at least one or more barbs positioned
21    thereon with a tip shaped to penetrate soft tissue.”
22                                            VII. CONCLUSION
23            For the foregoing reasons, Boston Scientific respectfully requests that the
24    Court adopt its proposed constructions for the disputed terms and phrases.
25
26
27
28
                                                           25
        Defendant Boston Scientific Corporation’s Opening Claim Construction Brief, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 61 Filed 01/13/20 Page 30 of 30 Page ID #:987




 1     Dated: January 13, 2020                                /s/ Timothy E. Grimsrud
                                                              FAEGRE BAKER DANIELS LLP
 2                                                            David J.F. Gross (SBN 290951)
 3                                                            Nick P. Chan (SBN 286925)
                                                              1950 University Avenue, Suite 450
 4                                                            East Palo Alto, CA 94303
 5                                                            Telephone: (650) 324-6700
                                                              Fax: (650) 324-6701
 6                                                            david.gross@FaegreBD.com
 7                                                            nick.chan@FaegreBD.com

 8                                                            Michael Jaeger (SBN 289364)
 9                                                            11766 Wilshire Blvd., Suite 750
                                                              Los Angeles, CA 90025
10                                                            Telephone: (310) 500-2090
11                                                            Fax: (310) 500-2091
                                                              michael.jaeger@FaegreBD.com
12
13                                                            Timothy E. Grimsrud (pro hac vice)
                                                              Lauren J.F. Barta (pro hac vice)
14                                                            Andrea I. Savageau (pro hac vice)
15                                                            2200 Wells Fargo Center
                                                              90 South 7th Street
16                                                            Minneapolis, MN 55402
17                                                            Telephone: (612) 766-7000
                                                              Fax: (612) 766-1600
18                                                            tim.grimsrud@FaegreBD.com
19                                                            lauren.barta@FaegreBD.com
                                                              andrea.savageau@FaegreBD.com
20
21                                                            Attorneys for Defendant Boston
                                                              Scientific Corporation
22
23
24
25
26
27
28
                                                           26
        Defendant Boston Scientific Corporation’s Opening Claim Construction Brief, Case No. 8:19-CV-00791-JVS-ADS
